Title: To Benjamin Franklin from Hope & Co., 4 January 1779
From: Hope & Co.
To: Franklin, Benjamin



Sir
Amstdm. 4 Jany. 1779
Our friends Messrs. Jacob Hagen & Son of London by their letter of 22 Ulto. have sent us the inclosed Copy of a Minute of the Resolutions of the Pensylvania Land Comp. of the 2 Nov. last which they express their desire of having safely conveyd to your hands & of receiving a favourable reply thereto. We with pleasure acquit ourselves of the part dependant on us & are persuaded of your readiness to comply with their wishes as far as it may lay in your power. To this end we subjoin a Copy of the above mentiond letter from Mess. Hagen relative to this matter whereon we entreat the favour of your answer which if you please to send under our Cover shall be carefully transmitted to them.
We are with perfect respect. Sir Your most obed Servts.
Hope & Co:
Benjn. Franklin Esqr. Paris—


Copy of a Paragraph of a Letter of the 22 Dec. 1778 received the 2 Jany from Mess. Jacob Hagen & Son in London—
The Trustees mentiond in the inclosed paper or Copy of a Minute made by them desired we would request of you to forward the same to Dr. Benjn. Franklin at Paris or where else he may be— He will understand the Meaning, and the Trustees hope he will forward it to the proper persons & procure a satisfactory answer— We should be glad to know whether he received it & his thoughts thereon if practicable— the difficulty of corresponding with him from hence occasions us to give you this trouble which hope you will excuse & are &c—

  
At a Meeting of the Trustees of the Pennsylvania Land Company in London held the 2d. day of November 1778.
There being the Sum of Five Hundred & eighteen Pounds five Shillings belonging to the Pennsylvania Hospital in the hands of the Trustees of the Pennsylvania Land Company in London.
And there remaining in the Province of Pennsylvania considerable Property belonging to the said Company.
Resolved That it be proposed to the Governors of the said Hospital to receive from the Agents of the said Pennsylvania Land Company so much of their remaining Property in America as may be deemed a reasonable Equivalent to the said Sum.
And the Agents of the said Company are hereby Authorised to settle this matter with the Governors of the said Hospital, And are directed to give the Trustees an Account thereof, and likewise the Value of the Company’s Property still remaining Undisposed of.
John FothergillJacob HagenSil: Grove

 
Notation: J. Fothergill & C—
Addressed: To / Benjamin Franklin Esqr. / qui Est prié de faire passer Sa reponse / chés Mrs. Vandenyver freres Et Cie / Rüe Royale / Paris—
